MEDIA DEPOT ACQUISITION AGREEMENT

 

This agreement is made this 2nd day of January, 2007

 

BETWEEN

 

The Client Company

 

Name:

Media Depot

 

Address:

12 N. Washington Street, Montoursville, PA 17754

 

Telephone:

570.368.7633

 

Fax:

570.368.7636

 

Contact Person:

Matthew Hoff and/or Michael Parnell

 

 

(Hereinafter referred to as the “Client”)

 

AND

 

Matthew J. Hoff

Michael D. Parnell

 

91 Faircrest Road

74 South Watson Lane

 

Montoursville, PA 17754

Lonoke, AR 72086

 

 

570.368.7633 – phone

570.368.7633 – phone

 

 

(Hereinafter referred to as the “Consultant”)

 

 

 

WHEREAS:

The Client and the Consultant and are desirous of entering into this contractual
agreement for the following aims and purposes:

 

To locate and acquire businesses associated with the advertising industry
including but not limited to Advertising Agencies, Printing Businesses, and
Public Relations Firms.

 

WITNESSETH THEREFORE, it is agreed and understood that:

 

DATES

1.

This non-exclusive Agreement shall be for a period of 10 years, commencing on
the 2nd day of January, 2007 and terminating on the 2nd day of January, 2017
unless renewed or extended in writing by either party prior to its termination.

2.

This agreement may be terminated only by mutual agreement in writing by all
parties.

3.

Termination of this Agreement does not release either party from contractual
fulfillment of any and all obligations contained herein.

 

EXPENSES

4.

The Consultants and the Companies undertake their own day-to-day expenses
incurred by themselves in their attempt to secure the goals outlined in this
Agreement save and except for the expenses noted herein.

 


 

Page 1 of 3

 

--------------------------------------------------------------------------------

 



5.

The Client may, if desired, engage the Consultant to assist in preparing the
Acquisition Agreements (and any other relevant documents) at a fee negotiated
between the Consultant and the Client.

6.

Any ancillary or additional services requested by the Client of the Consultant
will be billed to and paid by the Client at a pre-agreed cost.

 

FEES  

7.

The Client agrees that the Consultant is entitled to a percentage fee of ten
percent (10.00 %) of the value of any Board approved Acquisitions, after the
merger between Media Depot and Calypso Financial Services, secured through the
Consultants efforts, directly or indirectly, during the life of this Agreement
and without limiting the generality of the foregoing, at any time after the
termination of this Agreement as per Clause three (3).

8.

Consultant can chose to have fees paid directly to them or their assigns in the
form of cash, stock or a combination thereof. Client agrees that any fee paid in
the form of stock will be free trading shares and not subject any restrictions.
The calculation of the stock price used for determining fee based shares will
the average closing price 30 days prior to date of signing of the Definitive
Acquisition Agreement for each Acquisition.

9.

The Client agrees that acceptance by the Client’s Board of Directors of any or
all Acquisitions, provided by and arranged by the Consultant, as per the terms
and conditions of this Agreement, constitutes fees owing by the Client to the
Consultant.

 

10.

The Client agrees that any and all fees owing to the Consultant will be paid by
the Client at the date of the closing between the Client and the Acquisition.

11.

The Client recognizes that all Acquisitions or interested parties presented to
the Client, either in person, verbally, or in writing, or by referral are
regarded as exclusive Acquisitions and as sole proprietary rights of the
Consultant and should any transactions, investment deal or any other type of
business arrangement be entered into between the parties, written or otherwise,
then the Consultant, without further proceeding, is thereby owed its full fee.
Timing is not of the essence with this clause.

12.

Client and Consultant agree that no fee will be paid on any merger resulting in
Client becoming a publicly traded entity.

13.

Neither the Consultant nor the Client may bind one another contractually, save
and except for the clauses herein.

 

CHANGES

14.

Any modifications, alterations or changes to the original aims and purposes as
outlined in this contract, made by the Client, must be conveyed to the
Consultant in writing. All advertising copy, documents or other printed material
prepared by the Consultant are recognized as the sole proprietary rights of the
Consultant and any unauthorized use in whole or in part will constitute
copyright infringement.

 


 

Page 2 of 3



--------------------------------------------------------------------------------

WARRANTY

15.

The Client warrants that all information provided to the Consultant for
marketing purposes, either in the business plan, marketing package, financial
documents or other disclosure documents, is, to the best of belief, current,
true and correct.

CONFIDENTIALITY

16.

The Consultant warrants not to divulge the identity of the Client, nor to make
any individual, group, entity or corporation privy to the Client’s business
methods of operation, financial position or personnel, except in the case of a
direct request from a bona fide Acquisition query.

 

17.

In agreement of all terms in the Agreement, the parties have signed below:

 

 

Signed by Client at:

________________________________, _______________, this

 

(City)

(State)

 

_________ Day of ____________, 20____

 

 

____________________________

___________________________

The Consultant

Matthew J. Hoff

For the Client (Signature andTitle)

 

 

 

___________________________

 

Company Name

 

 

____________________________

___________________________

The Consultant

Michael D. Parnell

For the Client (Signature andTitle)

 

 

 

___________________________

 

Company Name

 

 

 

ADDENDUMS, if any, so noted:

 

 

 


Page 3 of 3

 

 